Citation Nr: 0605434	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  99-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a head injury, currently evaluated at 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural history

The veteran served on active duty in the United States Army 
from December 1974 to July 1977.  A prior unverified four 
years of active service is indicated by the evidence of 
record; however, the actual dates of this prior period of 
service are immaterial to the issue on appeal.  

In July 1977, the veteran filed a claim of entitlement to 
service connection for residuals of a head injury, which was 
granted in a November 1977 rating decision; a 10 percent 
disability rating was assigned.

In August 1998, the veteran filed a claim for entitlement to 
an increased disability rating for his service-connected 
residuals of a head injury.  The claim was denied in the 
above-referenced May 1999 rating decision.  The veteran 
initiated an appeal of that decision.

In June 2004, this claim was remanded by the Board for 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA).  In October 2005, the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
which continued to deny the veteran's increased rating claim.  
The veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.

Issues not on appeal

In a September 2002 rating decision, the RO granted the 
veteran a separate 20 percent disability rating for cervical 
spondylolisthesis.  See 38 C.F.R. § 4.25 (2005); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994) [under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately].  To the Board's 
knowledge, the veteran has not disagreed with that decision 
and it is therefore not in appellate status.  

In an Informal Hearing Presentation dated in December 2005, 
the veteran's representative indicated that the veteran 
wished to pursue a claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  This issue has 
not yet been addressed by the RO, and is referred to the RO 
for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].


FINDINGS OF FACT

1.  The medical evidence of record demonstrates that the 
veteran's service-connected head injury residuals are 
manifested by subjective complaints.

2.  The evidence does not show that the veteran's head injury 
residuals are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for 
service-connected residuals of a head injury have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 
(2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claim in the July 1999 SOC.  
Specifically, the July 1999 SOC detailed the evidentiary 
requirements for his increased rating claim pursuant to 
38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 
(2005). 

Crucially, pursuant to the Board's June 2004 remand 
instructions, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
January 31, 2005 (the letter indicates the year "2004", but 
is obviously a typographical error) whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised in the January 2005 
VCAA letter that VA would obtain all evidence kept by the VA 
and any other Federal agency, including VA facilities and the 
Social Security Administration.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal 
agency, to include records from State or local governments; 
however, the veteran was informed: "you must give us enough 
information about these records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency" [Emphasis in original].  The veteran was also 
informed that a VA examination would be scheduled if 
necessary to make a decision on his claim.

Finally, the Board notes that the January 2005 VCAA letter 
specifically requested of the veteran: "Please send what we 
need."  The Board believes that this request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

Review of the record reveals that the veteran was not 
initially provided notice of the VCAA prior to the initial 
adjudication of his claim, which was by rating decision in 
May 1999.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, 
furnishing the veteran with VCAA notice prior to the 
adjudication in May 1999 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice through 
the January 2005 VCAA letter and his claim was readjudicated 
in the October 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Thus, any VCAA notice 
deficiency has been rectified, and there is no prejudice to 
the veteran in proceeding to consider his claim on the 
merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
reports of private medical treatment of the veteran, which 
will be discussed below.  Additionally, the veteran was 
provided VA examinations in December 1998, October 2004, 
January 2005, February 2005, and October 2005, the results of 
which will be discussed below.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted appropriate neurological and psychological 
examinations and rendered appropriate diagnoses and opinions.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The veteran declined the option of a 
personal hearing on his August 1999 substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

The veteran's service-connected head injury residuals are 
currently rated under 38 C.F.R. 4.130, Diagnostic Code 9304 
[dementia due to head trauma].

According to 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2005) 
[brain disease due to trauma]: 

Purely subjective complaints following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under diagnostic code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected head injury residuals.  He currently 
complains of head pain.  See the August 1999 substantive 
appeal and a January 2005 VA neurological examination report.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

Diagnostic Code 8045 [brain disease due to trauma], which 
instructs to rate under Diagnostic Code 9304 [dementia due to 
head trauma] based on subjective complaints recognized as 
symptomatic of brain trauma, is obviously applicable to the 
veteran's claim.  The veteran has suggested no other 
diagnostic code, and the Board cannot identify a diagnostic 
code that would be more appropriate to the veterans diagnosed 
head injury residuals and his claimed symptoms.  

Therefore, the Board will evaluate the veteran's service-
connected head injury residuals under Diagnostic Codes 8045-
9304.  See 38 C.F.R. § 4.27 (2005) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen].

Mittleider concerns

As noted in the Introduction above, in addition to the head 
injury residuals here under consideration, service connection 
has been granted for cervical spondylolisthesis, and a 20 
percent disability rating has been assigned.  In rating the 
veteran's head injury residuals, including complaints of 
pain, the Board must therefore be cognizant of the 
antipyramiding regulation, 38 C.F.R. § 4.14 (2005) [the 
evaluation of the same disability under various diagnoses is 
to be avoided].

In addition, there is evidence in the record which indicates 
that the veteran evidences psychiatric symptomatology, to 
include dysthymia, generalized anxiety disorder, major 
depressive disorder, and panic disorder.  There are also a 
number of diagnoses of organic brain syndrome of record.  The 
veteran and his representative contend that the psychiatric 
problems and/or organic brain syndrome are part and parcel of 
the service-connected head injury residuals.  See a December 
2005 VA Form 646 and a December 2005 Informal Hearing 
Presentation.   

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996). The Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden, supra.  However, consistent with 
Colvin, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The evidence of record includes two medical opinions which 
indicate that the veteran's psychiatric and organic symptoms, 
if any, are not due to the service-connected head injury 
residuals.  Specifically, the January 2005 VA neurological 
examiner found no physical or organic residuals of the in-
service head injury based on results of a computerized 
tomography (CT) scan of the head.  The January 2005 VA 
examiner went on to state: "if the head injury had caused 
problem or affected the brain, there would have been 
immediate identifiable problems and these would not have been 
delayed."  The examiner went on to say that "organic 
problems of the brain stemming from incurred injuries would 
have presented themselves immediately with the head injury 
and not one year later.  It is physically impossible not to 
show signs or symptoms of an injured brain at the time brain 
injury.  Furthermore, there is no brain injury or lesion 
accounting for any disability." 

Even more persuasive is the opinion of a October 2005 VA 
neurological examiner, who distinguished the veteran's 
service-connected head injury residuals from organic problems 
and psychiatric problems.  With respect to organic 
symptomatology, he stated: "I can not explain the patient's 
organic brain syndrome (first documented 7/31/03) as due to a 
traumatic brain injury that occurred over twenty years ago, 
July 30, 1976.  The first occurrence of an organic brain 
syndrome over 20 years later . . . would more likely be due 
to other causes."  With respect to the veteran's psychiatric 
symptomatology, the October 2005 VA examiner stated that: 
"while it is true that traumatic brain injuries may produce 
psychiatric problems and have been associated with dementia, 
the nature of the traumatic injury is of moderate to severe 
degree.  The progress notes at the time of the injury in 1976 
indicate the patient to be experiencing headaches and a 
superficial laceration, suggesting a mild rather than severe 
traumatic brain injury."

The veteran's representative has questioned of the October 
2005 VA examiner's opinion, stating that: "it is uncertain 
in this veteran's file how severe his head injury was.  The 
[October 2005] neurologist's opinion is based on conjecture 
and not any known fact in the records.  Therefore, his 
opinion does not carry any probative value and the Board 
should not accept it."  See the December 2005 Informal 
Hearing Presentation, page 3.  The representative's argument 
is without merit.  

The October 2005 VA examiner in fact gave a thorough 
discussion of the contents of the veteran's service medical 
records which detailed the head injury from service.  The VA 
examiner noted that the veteran suffered a laceration to the 
head at time of the injury and had post-concussion headaches, 
but that subsequent records dated in September 1976 and June 
1977 demonstrated no cognitive, emotional or psychiatric 
problems related to the initial head injury.  The Board finds 
that a neurologist is capable of determining the severity of 
a head injury based on these records.  Utilization of these 
medical records in a detailed discussion of the veteran's 
head injury residuals indicates that his opinion was not 
based on conjecture, but actual evidence in the claims 
folder.

The only competent medical opinion to the contrary is that of 
a February 2005 VA mental disorder examiner, who stated "it 
is as least as likely as not that his current mental 
disorders are related to the head injury in 1976, because 
they are secondary to organic brain syndrome (which was 
caused by the head injury)."  

The February 2005 VA psychiatric examiner gave no reason as 
to how or why the veteran's organic brain syndrome was 
related his head injury.  In particular, the psychiatric 
examiner did not discuss the lack of organic symptomatology 
for two decades after the in-service accident, why was a key 
factor in the other examiners' opinions.  Indeed, the October 
2005 VA examiner specifically commented on the insufficiency 
of the February 2005 examiner's opinion, stating that the 
opinion "was based on the psychologist's impression that the 
[veteran's] symptoms had been present ever since 1976, 
documentation of which is lacking from the information 
contained in the [veteran's] claims file."

Accordingly, the February 2005 VA examiner's conclusory 
statement lacks probative value.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the 
physician to provide a basis for his/her opinion goes to the 
weight or credibility of the evidence].  Moreover, that 
opinion appears to have been based on 
the veteran's self report of continuous symptoms after 
service, which self reports are inconsistent with the 
objective evidence of record.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The Board therefore affords the February 2005 VA examiner's 
opinion relatively little weight of probative value as 
compared with the opinions of the January 2005 and October 
2005 VA neurological examiners, which have been discussed 
above.

To the extent that the veteran himself and his 
representatives are attempting to ascribe psychiatric and 
organic symptoms to the service-connected head injury their, 
lay opinions on a medical matter are entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Accordingly, the Board believes that the service-connected 
symptomatology is limited to the veteran's subjective head 
injury complaints, such as head pain (excluding any 
complaints of neck pain).  The Board will not include 
variously diagnosed and identified psychiatric problems, or 
symptoms associated at times with organic brain syndrome, as 
part the service-connected head injury residuals.  

Schedular rating

In reviewing the evidence as a whole, the Board finds the 
preponderance of the evidence to be against an increased 
rating.  While the Board acknowledges the veteran's 
complaints of headache pain and the clinical record 
documenting treatment for such, he is already in receipt of 
the maximum schedular rating under Diagnostic Code 8045 for 
such subjective complaints.

In essence, in order for a disability rating in excess of 10 
percent to be assigned, there would have to be of record 
evidence of multi-infarct dementia due to brain trauma.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  Here, the medical 
evidence does not reveal a diagnosis of multi-infarct 
dementia due to brain trauma, for which the veteran would be 
eligible for a disability rating in excess of 10 percent 
under Diagnostic Code 9304.  Numerous VA examinations and 
private and VA treatment records dated through 2005 have also 
failed to diagnose the condition.  To the extent that there 
is of record relatively recent diagnoses of organic brain 
syndrome, as discussed above the greater weight of the 
medical evidence does not ascribe such to the veteran's in-
service head injury years earlier. Accordingly, the veteran 
is not entitled to an evaluation in excess of 10 percent for 
the service-connected head injury residuals.

Based on the evidence, and for reasons expressed immediately 
above, the Board finds that a 10 percent schedular 
evaluation, and no more, is warranted for subjective 
complaints of head pain under Diagnostic Codes 8045-9304 
(2005).

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the July 1999 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the increased rating issues on 
appeal.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's head injury residuals.  The December 1998, 
October 2004, February 2005 and October 2005 VA examiners did 
not indicate that the veteran's head injury residuals are in 
any way out of the ordinary clinically.  As has been 
discussed above, it appears from the preponderance of the 
medical evidence of record that the head injury disability is 
manifested by subjective head pain only.

There is no evidence of hospitalization for the head injury 
residuals, either in the recent or the remote past.  

With respect to interference with employment, the veteran 
indicated during his February 2005 VA examination that he 
worked as an industrial maintenance mechanic for many years 
after service.  He has been unemployed for the past two 
years.  There is no indication from the medical evidence of 
record that his service-connected head injury residuals 
markedly interfere with his ability to work.  None of the 
competent VA examination reports of record indicate that the 
veteran's head injury residuals affect his employability.  
[The Board notes in passing that the February 2005 VA 
examiner found that "as a result of the head injury and 
other psychiatric disorders it is unlikely that [the veteran] 
will obtain gainful employment and be able to persist in any 
job."  However, this opinion is based on the notion that 
psychiatric and organic symptoms are a part of the veteran's 
head injury residuals, which, as discussed above, is not 
supported by the remainder of the competent medical evidence 
of record.]  

Indeed, the veteran's unemployability has been related to 
problems other than the veteran's head injury residuals.  
Specifically, the December 1998 VA examiner related the 
veteran's occupational difficulties to his service-connected 
cervical spine and non service-connected lumbar spine 
problems, and a private record dated in January 2001 
indicated that the veteran missed work due to a lumbar 
laminectomy.  

The veteran is adequately compensated by the currently 
assigned 10 percent rating for the level of industrial 
impairment caused by his service-connected head injury.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1. Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's head injury residuals.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected head injury 
residuals.  Despite arguments by the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for residuals 
of a head injury is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


